UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 19, 2010 AMCON DISTRIBUTING COMPANY (Exact name of registrant as specified in its charter) Delaware 1-15589 47-0702918 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 7405 Irvington Road, Omaha, NE68122 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code(402) 331-3727 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 19, 2010, AMCON Distributing Company issued a press release announcing its financial results for its fiscal quarter ended March 31, 2010.A copy of the press release is attached to this report as an exhibit and is incorporated herein by reference. The information in this report, including the exhibit, shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.The information set forth in this report, including the exhibit, shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. Exhibit No.Description Press release, dated April 19, 2010, issued by AMCON Distributing Company announcing financial results for the second fiscal quarter ended March 31, 2010. *** SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMCON DISTRIBUTING COMPANY By: /s/ Andrew C. Plummer Andrew C. Plummer Vice President & Chief Financial Officer Dated: April 19, 2010 2
